Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Sanders on 8/26/22.
The application has been amended as follows: 

 	1. (amended) A plasma system comprising: a plasma chamber comprising a plurality of walls and a wafer support, wherein when a plasma is created within the plasma chamber a wall-plasma sheath is formed between the plasma and the at least one of the plurality of walls, and a wafer-plasma sheath is formed between the plasma and a wafer disposed on the wafer support, wherein a capacitance of the wall-plasma sheath is at least about ten times greater than a capacitance of the wafer-plasma sheath; an RF driver that drives RF bursts into the plasma chamber with an RF frequency greater than about 1 Mhz; a nanosecond pulser that drives pulses into the plasma chamber with a pulse repetition frequency, the pulse repetition frequency being less than the RF frequency; a high pass filter disposed between the RF driver and the plasma chamber that allows the RF bursts to pass into the chamber; and a low pass filter disposed between the nanosecond pulser and the plasma chamber that allows pulses with a pulse repetition frequency less than 1 Mhz into the chamber.

6-18. (canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The arguments filed on 7/1/22 regarding claim 1 are persuasive. Furthermore, the prior art of record does not teach or fairly suggest a plasma system comprising: a plasma chamber comprising a plurality of walls and a wafer support, wherein when a plasma is created within the plasma chamber a wall-plasma sheath is formed between the plasma and the at least one of the plurality of walls, and a wafer-plasma sheath is formed between the plasma and a wafer disposed on the wafer support, wherein a capacitance of the wall-plasma sheath is at least about ten times greater than the a capacitance of the wafer-plasma sheath; an RF driver that drives RF bursts into the plasma chamber with an RF frequency greater than about 1 Mhz; a nanosecond pulser that drives pulses into the plasma chamber with a pulse repetition frequency, the pulse repetition frequency being less than the RF frequency; a high pass filter disposed between the RF driver and the plasma chamber that allows the RF bursts to pass into the chamber; and a low pass filter disposed between the nanosecond pulser and the plasma chamber that allows pulses with a pulse repetition frequency less than 1 Mhz into the chamber as cited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718